EXHIBIT 10.5(b)(v)
FOURTH AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
THE SCOTTS COMPANY
     THIS FOURTH AMENDMENT, dated as of the first day of August, 1999, by and
between Fidelity Management Trust Company (the “Trustee”) and The Scotts Company
(the “Sponsor”);
WITNESSETH:
     WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust
Agreement dated January 1, 1998, with regard to The Scotts Company Nonqualified
Deferred Compensation Plan (the “Plan”); and
     WHEREAS, the Sponsor has informed the Trustee that, effective January 1,
1999, the name of the Plan changed from “The Scotts Company Nonqualified
Deferred Compensation Plan” to “The Scotts Company Executive Retirement Plan”;
and
     WHEREAS, the Trustee and the Sponsor now desire to amend said Trust
Agreement as provided for in Section 14 thereof;
     NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:

  (1)   Amending the first WHEREAS Clause to read as follows:         WHEREAS,
the Sponsor is the sponsor of The Scotts Company Executive Retirement Plan (the
“Plan”); and     (2)   Amending the first sentence of Section 1 to read as
follows:         Section 1. Trust. The Sponsor hereby establishes The Scotts
Company Executive Retirement Plan Trust (the “Trust”), with the Trustee.     (3)
  Amending Section 7(d), Indemnification to add the following.         Special
Indemnification for Fidelity PortfolioPlanner(SM). The Trustee shall indemnify
the Sponsor against and hold the Sponsor harmless from any and all such loss,
damage, penalty, liability, cost, and expense, including without limitation,
reasonable attorney’s fees and disbursements, that may be incurred by, imposed
upon, or asserted against the Sponsor solely as a result of a) any defects in
the investment methodology embodied in the target asset allocation or model
portfolio provided through Fidelity PortfolioPlanner, except to the extent that
any such loss, damage, penalty, liability, cost or expense arises from
information provided by the participant, the Sponsor or third parties; or b) any
prohibited transactions resulting from the provision by the Trustee of Fidelity
PortfolioPlanner.

 



--------------------------------------------------------------------------------



 



  (4)   Amending the Other section of Schedule “A” by adding the following:

  •   Fidelity PortfolioPlanner (SM), an internet-based educational service for
participants that generates target asset allocations and recommended model
portfolios customized to investment options in the Plan(s) based upon
methodology provided by Strategic Advisers, Inc., an affiliate of the Trustee.
The Sponsor acknowledges that it has received the ADV Part II for Strategic
Advisers, Inc. more than 48 hours prior to executing the Trust amendment.

     IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Fourth
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written.

                          THE SCOTTS COMPANY       FIDELITY MANAGEMENT TRUST
COMPANY        
 
                       
By:
  /s/ Rosemary L. Smith                            7/30/99     By:   /s/ Carolyn
Redden   8/25/99                          
 
  Date           Vice President   Date    

-2-